DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction mailed 10/29/2021 is withdrawn since group II, claims 69-70 and 72-90, is in condition for allowance for the reasons stated below.

Claim Interpretation
The “delivery vehicle” in claims 69-70 and 72-90 is considered defined as “any substance that facilitates, at least in part, the in vivo, in vitro, or ex vivo delivery of polynucleotide to targeted cells or tissues” as described in claim 3 of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 56 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smith (U.S. Publication 2009/0145485).
Regarding claim 56, Smith (U.S. Publication 2009/0145485) teaches a method of mixing (paragraph 11 teaches a microfluidic chip for mixing different fluids), the method comprising: passing a first fluid and a second fluid through at least one opening into a mixing chamber within a microfluidic device (fluids feeding into figure 1 MP1), so that the first and second fluids are driven against a wall of the mixing chamber and driven out of a plane of at least first opening as a mixed fluid (MP1 is considered reading on an inlet, and MC1 is considered comprising a wall which is not in the plane proximate the merge point MP1); and passing the mixed fluid out of an outlet opening out of the mixing chamber (paragraph 91 teaches moving the material to receptacle W, which is considered inherently requiring an outlet of the microchip mixer), wherein the mixing chamber is maintained at a temperature of between 2 and 20 degrees C (paragraph 121 teaches a temperature regulating device TRD2 for the microfluidic chip MFC, paragraph 150 teaches a temperature of -4 to 70 degrees which is considered in the range of 2 to 20 degrees).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 91 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication 2009/0145485) in view of Igata (JP 2009183876 the machine translation provided with the IDS mailed 6/28/2021). 
Regarding claim 91, Smith teaches a method of mixing comprising passing a first fluid and a second fluid through a first opening into a mixing chamber in a microfluidic device (paragraph 11 fluids feeding into figure 1 MP1), so that the first and second fluids are driven against a wall of the mixing chamber and driven out of a plane of the first opening (MC1 is considered comprising a wall which is not in the plane proximate the merge point MP1) passing the mixed fluid out of an outlet opening out of the mixing chamber (paragraph 91 teaches moving the material to receptacle W, which is considered inherently requiring an outlet of the microchip mixer).
Regarding claim 91, Smith is silent to the depth being more than one times the depth of the opening. Smith is silent to the language of claim 92. 
Regarding claim 91, Igata teaches a micromixer (figure 4) mixing two fluids at an opening (fluids from 41 and 42 feed into opening proximate 43) and driven out of a plane of the first opening to a depth of greater than one times the depth of the first opening to form a mixed fluid (the depth flowing downwards from item 44 is significantly larger than the depth of item 43 and flows perpendicular to the flow at 43).
It would have been obvious to one of ordinary skill in the art to modify the micromixer of Smith with the channel assembly of Igata in order to control the degree of mixing in the micromixer.  Regarding claim 92, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the depth of the micromixer in order to control the degree of mixing since it has been held that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Allowable Subject Matter
Claims 69-70 and 72-90 are allowed. Regarding claim 69 and 80, the prior art does not teach or fairly suggest a method of forming a composition with the combination of synthesizing one or more therapeutic mRNAs in a microfluidic device, wherein the one or more mRNAs are within a first fluid and a second fluid, wherein the second fluid includes a delivery vehicle, and the depth configuration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774